July 30, 2014 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus International Funds, Inc. -Dreyfus Emerging Markets Fund (the "Fund") File No. 811-7502 Gentlemen: Transmitted for filing is the Annual Report to Shareholders for the above-referenced Fund for the period ended May 31, 2015, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Please direct any questions or comments to the attention of the undersigned at (212) 922-7192. Very truly yours, /s/Talia Delgado Talia Delgado Senior Paralegal TD\ Enclosures
